DETAILED ACTION
An amendment was received and entered on 2/18/2021. 
Claims 14 and 19-37 remain pending.
Claims 32-37 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/21/2020.
Claims 14 and 19-31 are under consideration.
Rejections not reiterated are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14, and 19-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9862945. Although the claims at issue are not identical, they are not patentably distinct from each other.


Claims 14 and 25-31 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-11, 26, 33, 35, 3639, 40, 42-44, and 46-49 of copending Application No. 15/502702 in view of Goyenvalle et al (Human Molecular Genetics 21 :2559-2571, March 02, 2012). 
This is a provisional nonstatutory double patenting rejection.
The ‘702 application claimed methods of treatment that use an rAAV vector comprising a DMD exon 5 internal ribosome entry site (IRES)-activating oligomer construct comprising a nucleoside sequence set forth in SEQ ID NO: 6. See e.g. claim 1. This sequence is identical to a segment of dystrophin exon 2, and is the perfect complement of instant SEQ ID NO: 6.  Claim 9 of ‘702 indicates that the rAAV vector may be a self-complementary vector.  Such a vector would comprise the complement of ‘702 SEQ ID NO: 6, i.e. instant SEQ ID NO: 6. 
The rAAV genome of the ‘702 claims may lack rep and cap DNA and may be a self-complementary genome and/or single-stranded genome (claims 8 and 9). The rAAV may be r-AAV1, rAAV2, r-AAV3, r-AAV4, r-AAV5, r-AAV6, r-AAV7, r-AAV8, r-AAV9, r-AAV10, r-AAV11, or rAAVrh74 (claim 26).    
Finally, the supporting specification indicated that the scope of “DMD exon 5 IRES-activating oligomer construct” included a U7snRNA polynucleotide construct for expressing the oligomer.  See paragraph 17 on page 6.  
Goyenvalle demonstrated successfully a U7snRNA-mediated exon skipping approach to rescue a very severe and progressive mouse model of Duchenne muscular dystrophy (see at least the Abstract). Goyenvalle also stated "When introduced into adeno-associated virus (AAV) vectors, these snRNAs can induce long-term restoration of dystrophin which represents a strong advantage of this approach over synthetic AOs by eliminating the need for repeated injections" (page 2560, left col, last sentence of first paragraph); "The AAV serotype 9 in particular has been reported to transduce the heart very efficiently (18), as well as most of the skeletal muscles" (page 2560, left col, last sentence of second paragraph); and "We demonstrate that a single injection of self-complementary AAV9 vector (scAAV9) encoding a modified U7snRNA specific to exon 23 of the dystrophin pre-mRNA induces a widespread restoration of dystrophin expression in all muscles examined, including the heart. This leads to a considerable 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have used a U7snRNA expression construct in the method of the ‘702 application because it was within the intended scope of the claims. Further, one would have been motivated to do so in order to obtain the advantages discussed by Goyenvalle. The  self-complementary vector embodiment (as set forth in ‘702 claim 9) would have comprised instant SEQ ID NO: 6. Thus the claims were prima facie obvious.

Response to Arguments
Applicant's arguments filed 2/18/2021 have been fully considered but they are not persuasive. 
Regarding the rejection over US Patent 9862945, Applicant asserts that the scope of claim 14, and claims 19-31 which depend therefrom, is changed and is patentably distinct from the claims of the '945 patent.  This is unpersuasive because Applicant has not pointed to any limitation in the instant claims that is not accounted for by the ‘945 claims. As discussed in the rejection, the ‘945 claims account for a recombinant adeno-associated virus (rAAV) comprising a genome comprising at least 
Regarding the provisional rejection over co-pending Application No. 15/502702, Applicant argues that the rejection should be withdrawn because the instant application has an earlier effective U.S. filing date.  This is unpersuasive because the earlier effective filing date does not prevent possible harassment by multiple assignees, which is one purpose of obviousness type double patenting as explained above. 
	
Conclusion
	No claim is allowed.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.   Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635